                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,                           )
      Plaintiff                                      )
                                                     )
 v.                                                  ) Case No. 20-cv-423-JFH
                                                     )
 JEFFREY LOWE,                                       )
                                                     )
 LAUREN LOWE,                                        )
                                                     )
 GREATER WYNNEWOOD EXOTIC                            )
 ANIMAL PARK, LLC. and                               )
                                                     )
 TIGER KING, LLC.                                    )
                                                     )
          Defendants.                                )


         UNOPPOSED MOTION FOR EXTENSION TO FILE RESPONSE TO THE
                    PLAINTIFF’S MOTION FOR DAMAGES

         Defendants respectfully seek an additional two weeks in which to respond to the

Plaintiff’s Motion for Damages [Dkt. 102]. Defendants show as follows:

      1. Defendants’ response to Plaintiff’s Motion for Damages is due June 11, 2021.

      2. The United States does not oppose a two week extension in which to respond.

      3. The parties have been negotiating in good faith to settle the matter.

      4. Should the parties settle, a ruling on the Motion for Damages may not be necessary at all.

      5. Neither party will be prejudiced by the requested extension, and the Court’s time may be

         saved to rule on the matter should the parties settle.

      WHEREFORE, the Defendants respectfully pray for an Order extending the Defendants’

response deadline two weeks, or to June 25, 2021.




                                                                  s/Daniel J. Card
                                                            Daniel J. Card
                                                            512 NW 12th Street
                                                            Oklahoma City, OK 73103
                                                            dan@cardlawok.com
                                                            580-465-4249

                                CERTIFICATE OF SERVICE

The undersigned, Daniel J. Card, certifies that the foregoing was served on June 11, 2021, to the
following:

Mary Hollingsworth-via CM/ECF
Brienna Strippoli-via CM/ECF

Mail:
Jeffrey and Lauren Lowe
21469 Jimbo Road
Thackerville, OK 73459

                                                            s/Daniel J. Card
                                                            Daniel J. Card
